Title: To Thomas Jefferson from Thomas Worthington, 2 April 1806
From: Worthington, Thomas,Morrow, Jeremiah,Smith, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Senate Chamber April 2nd 1806
                        
                        
                              In compliance with the request made in your note of yesterday we recommend Mr Joseph Kerr as
                            a proper person to be a commissioner of the western road. This gentleman resides near the seat of Government of the state
                            of Ohio 160 miles from the nearest termination of the road on the river Ohio and as far as we can decide can have no
                            interest in its termination other than the public good. He is at present a Senator in our Legislature is a man of
                            integrity and very respectable Standing and in our opinion well qualified to discharge the duties intended to be assigned
                            him
                        
                              Very respectfully We are Sir Your Obt Sts
                        
                            John Smith
                            
                            T Worthington
                            
                            Jeremiah Morrow
                            
                        
                    